The amendment dated 11/8/21 has overcome the prior art rejection.  As such the Examiner conducted an updated search and the following new grounds of rejection is being made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 19 to 25, 36 to 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lyons et al.
	Lyons et al. teach a composition that forms what is referred to as a smooth layer.  The teachings of such a composition begin in paragraph 35 and include a curable thiol-ene system.  See paragraph 41 which teaches using an excess amount of polyalkene in a mole ratio of 1 polythiol to 5 polyalkene.  
	The Examiner recognizes that this does not clearly indicate if the molar ratio is based on the moles of reactant (i.e. moles of polyene and polythiol) or moles of each functional groups (as claimed).  Either interpretation, though, anticipates the claimed ratio.
	For instance, if there is 1 mole of reactive thiol group to 5 mole of C=C group this would corresponds to a ratio of 5/6 or .83 which falls within the claimed range.
	On the other hand, considering the reactants shown in page 4, a thiol having 4 moles of thiol group is reacted with a polyene having two C=C groups.  Again consider-ing the 1:5 ratio, this would corresponds to 10/14 or a molar ratio of .71.  This too falls within the claimed range.

	See paragraph 44 which teaches the presence of (meth)acrylates in the matrix composition.  These are used to increase the viscosity of the matrix composition.  This meets the claimed dispersing monomer.
	Finally see paragraph 48 which teaches the addition of nanoparticles including zirconia.  This specifically teaches amounts as high as 70 wt% or more and includes various other specific amounts that fall within the claimed range.  This anticipates the inorganic nanoparticles in the claimed amount.
	In this manner each of the components in the claimed composition is met by Lyons et al.  This differs from that claimed in that it does not teach the transparency requirement at 545 nm.  Note, though, that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  As such it would appear that this property will be inherently present in the composition of Lyons et al.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
	For claims 19 to 21 note that the polythiols in paragraph 35 meet these require-ments.  For instance pentaerythritol tetra(3-mercaptopropionate) as shown in page 4 has a weight percentage of S of around 26%.  It has a refractive index of 1.531 and has 4 thiol groups.
	For claims 22 and 23 see the specific polyenes found in paragraph 36 that meet this requirement.  For instance the polyene shown in page 4 meets these requirements.

	For claims 36 to 38 note that reflects a future intended use that does lend any patentable weight to the instant claims.  Furthermore the compositions in Lyons et al. can be used on electronic packages and solar cells to protect them from oxygen and water ingress and scratching such that this would be suitable on an optical substrate, element or lens as well.
	For claim 40 see paragraph 35 which teaches B2MS.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al.
	For claim 39 the Examiner recognizes that paragraph 45 teaches that up to about 25 wt% of the (meth)acrylate compound can be used but the Examiner notes that the term about allows for some leeway such that 25 wt% is not a specific end point.  With this in mind, the skilled artisan would have been motivated to use greater than 25 wt% of such a compound in an effort to increase viscosity and reduce defects, as described in paragraphs 44 and 45.  Thus it would have been within routine experimentation for the skilled artisan to use greater than 25 wt% (particularly since this is not a specific upper limit) in an effort to determine the operable and/or useful amounts of such a component.  Furthermore, considering the fact that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, the skilled artisan would have found an amount within this claimed range to have been obvious.
	On the other hand, note that paragraph 47 teaches the further addition of cross-linkable acrylate materials which also meets the claimed dispersing monomer.  While this does not teach a specific amount of such a monomer, when one considers the pre-ferred amounts of thiol-ene (paragraph 46) and nanoparticle (paragraph 48) the skilled  artisan would have found an amount within the claimed range to have been obvious and within routine optimization.
	For claim 40 note that paragraph 36 teaches that the polyene monomer can be a polyacrylate with no further elaboration.  Since paragraph 47 teaches various polyacryl-ates that can be used in the composition the skilled artisan would have a reasonable expectation of success and predictability to use such an acrylate in the polyene-thiol system.  With this in mind note that paragraph 47, under component (4), teaches ethoxylated bisphenol A dimethacrylate.  From this the skilled artisan would have found the selection of such as the polyene to have been obvious. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
11/15/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765